Detailed Action
 
Examiners Comments
Applicants Arguments/Remarks and amendment of the drawings and specification have been received on 07/26/2022 and have been carefully reviewed and acknowledged. 

The Applicants amendment of the specification, specifically adding a broken line statement has been accepted. 

The Applicants amendment of the drawings, (objection 1.) specifically correcting the line quality, has been accepted. 

The Applicants amendment of the drawings, (objection 2.) specifically correcting the solid black surface shading, has been accepted. 

The Applicants explanation of the drawings, (rejection 1.) specifically explaining how the hole shown in FIG. 6 cannot be seen in the side views is understood and has been accepted.

The Applicants explanation of the drawings, (rejection 2.) specifically explaining where the screws are located in the drawings is understood and has been accepted. The Applicants amendment of the drawing, specifically correcting the screw tips to be consistently flat in all views has been accepted.

The Applicants amendment of the drawings, (rejection 3.) specifically amending the indefinite areas in FIG. 2 to broken line, has been accepted.
The drawing amendment has deemed to overcome the drawing objection and 35 U.S.C. 112(a) & (b) Rejection set forth in the previous office action. However, Applicant’s amended drawings do not meet the written description requirement and have necessitated new ground(s) of rejection. The following final rejections under 35 USC § 112(a) is set forth.

Claim Rejections - 35 USC § 112(a) (New Matter)
The claim is finally rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first
paragraph as failing to comply with the description requirement since the replacement drawings introduce new matter and is not supported by the original disclosure. The original disclosure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
 
The replacement drawings introduces new matter specifically in FIGS. 1-2, 7-8 because the sound bar bracket is shown with new surfaces that were not originally disclosed. Examples are shown below. 

1. In the original FIG. 1 there are 6 circles (pointed to in white below) that have exceeded the circular line whereas in the amended FIG. 1 the same 6 circles are now not shown. There are additional circles throughout the original FIG. 1 that are not shown in the amended FIG. 1  that have exceeded the circular line, for the purpose of showing an example, the examiner highlighted the 6 circles shown below. Clarification required.

    PNG
    media_image1.png
    605
    688
    media_image1.png
    Greyscale

2. In The original FIG. 2 there is a circle in the center of the surface whereas in the amended FIG. 2 the circle is now not there. Clarification required. 


    PNG
    media_image2.png
    462
    858
    media_image2.png
    Greyscale

Conclusion
The claim is rejected under 35 U.S.C. 112(a). 

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
New Drawings
When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter, the same being prohibited by 35 U.S.C. 132 and 37 CFR 1.121. 
 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN TIANA RAKOS whose telephone number is 571-272‐9558. The examiner can normally be reached on Monday ‐ Friday 9:00AM‐5:00PM.
 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web‐based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
If attempts to reach the examiner by telephone are unsuccessful, Primary Patent Examiner, Khawaja Anwar, can be reached at telephone number 571-272-7419 or the Examiner’s Supervisor, Lakiya Rogers can be reached at telephone number 571-270-7145. The fax phone number for the organization where this application or proceeding is assigned is 571‐273‐8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866‐217‐9197 (toll‐free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800‐786‐9199 (IN USA OR CANADA) or 571‐272‐1000.
 
/M.T.R./           
Examiner, Art Unit 2916    
/KHAWAJA ANWAR/Primary Examiner, Art Unit 2912